Citation Nr: 0905902	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The Veteran appeared for a 
Video Conference hearing in January 2009.

In an August 2008 submission, the Veteran indicated that he 
was claiming service connection for a bruised hip and ribs, 
and this claim is referred back to the RO for appropriate 
action.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
hypertension and entitlement to an evaluation in excess of 10 
percent for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back 
disorder was previously denied in an unappealed August 1998 
rating decision and, on the basis that new and material 
evidence had not been received to reopen the claim, in a 
September 2002 Board decision.

2.  Evidence received since the September 2002 Board decision 
is new but does not establish a causal link, either in terms 
of incurrence or aggravation, between a current low back 
disorder and service.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for a low back disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for a low back disorder was denied in an August 
1998 rating decision on the basis that the currently 
diagnosed disorder preexisted service and was not aggravated 
therein.  At that time, the claims file contained service 
treatment records, including a report of pre-service 
treatment for right-sided sciatica and a possible protruding 
disc; and post-service radiological evidence of lumbar spine 
disc space narrowing.  The Veteran was notified of this 
decision in August 1998 but did not respond within the 
following year.

The Veteran reapplied for service connection for a low back 
disorder in November 1999, and this claim was denied in a 
March 2000 rating decision on the basis that new and material 
evidence had not been received to reopen the previously 
denied claim.  The Veteran appealed this denial to the Board, 
but the Board continued the denial in a September 2002 
decision on the basis that new and material evidence had not 
been received to reopen the claim.  This decision is 
"final" under 38 U.S.C.A. § 7104(a), and the question for 
the Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim since 
the issuance of that decision.

In this regard, the Board notes that the claims file includes 
photocopies of the Veteran's service treatment records; these 
records contain references to the low back but are entirely 
duplicative of service treatment records contained in the 
claims file as of September 2002.  The claims file also 
includes VA and private medical records not previously 
contained in the claims file; while there are multiple 
references to a low back disorder in the VA treatment 
records, these records contain no references linking the 
current disorder to service in terms of either incurrence or 
aggravation of a pre-service disorder.  In the absence of any 
medical opinions or other evidence establishing a causal link 
between this disorder and service, none of the medical 
records newly associated with the claims file can be 
considered "material."

Indeed, the only new evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in his 
January 2009 hearing testimony.  The Veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  As this evidence is 
devoid of probative value, it cannot be considered 
"material."

Overall, the Veteran has submitted new evidence in regard to 
his previously denied claim for service connection for a low 
back disorder.  This evidence, however, does not suggest 
establish any sort of causal link between the current 
disorder and service, either in terms of incurrence or 
aggravation.  Accordingly, this evidence does not raise a 
reasonable possibility of substantiating the claim.  
Consequently, VA has not received new and material evidence 
to reopen the Veteran's claim, and this appeal must be denied 
as to that claim.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in January 2006.  In March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this regard, the Veteran was notified in January 
2006 of the prior final denial of the claim and of the type 
of evidence that would be needed to substantiate a service 
connection claim.  VA's notification duties under Kent have 
therefore been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's relevant VA, private, and Social 
Security Administration records have been obtained.  While 
the Veteran reported more recent VA treatment in a July 2008 
release form, he indicated only that such treatment was for a 
stroke and did not suggest further lumbar spine treatment 
beyond that addressed in VA treatment records dated through 
May 2008 and contained in the claims file.  Moreover, as this 
claim is being denied on the basis that no new and material 
evidence has been received to reopen a previously denied 
claim, VA has no duty in this instance to afford the Veteran 
a VA examination.  38 C.F.R. § 3.159(c)(4)(iii).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a low back disorder, and the 
appeal is denied as to that issue.


REMAND

In regard to the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for hypertension, the Board notes that the RO received 
additional private medical records subsequent to the issuance 
of the July 2008 Supplemental Statement of the Case (SSOC).  
While these records are essentially devoid of new information 
regarding the low back disorder, as indicated above, they do 
include copious documentation of cardiovascular treatment and 
references to hypertension.  Under 38 C.F.R. § 19.31, the 
addition of such records to the claims file would warrant the 
issuance of an SSOC addressing the new records, but such 
action has not been taken to date.  The absence of an SSOC 
constitutes a procedural defect warranting a remand for 
corrective action.  See 38 C.F.R. § 19.9.

As to the claim for an increased evaluation for bilateral 
hearing loss, the Board notes that the Veteran last underwent 
a VA audiological examination in January 2006, more than 
three years ago.  The lapse of time since this examination, 
in and of itself, would not warrant a new examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).  That notwithstanding, at 
his January 2009 hearing, the Veteran asserted that his 
hearing loss had worsened, and he and his representative 
requested an additional VA examination to address the current 
level of disability.  Under such circumstances, where the 
Veteran has indicated an increased level of severity, a 
reexamination is warranted.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner who has reviewed the 
claims file, to determine the severity of 
the service-connected bilateral hearing 
loss.  This examination should encompass 
pure tone threshold testing (in decibels) 
and Maryland CNC speech discrimination 
testing.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the issues of whether new 
and material evidence has been received 
to reopen a claim for service connection 
for hypertension and entitlement to an 
evaluation in excess of 10 percent for 
bilateral hearing loss should be 
readjudicated, with consideration of all 
evidence added to the claims file since 
the July 2008 SSOC.  If the determination 
of either issue remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with 
an SSOC and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


